DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
 	Claims 1, 3, 5-12 and 31 as amended are pending.

Claim Rejections - 35 USC § 103
Claim 1, 3, 5-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178254 (“Takeda”) in view of Commission on Isotopic Abundances and Atomic Weights, Caesium, found at https://ciaaw.org/caesium.htm (2015) and Commission on Isotopic Abundances and Atomic Weights, Tungsten, found at https://ciaaw.org/tungsten.htm (2015).
	As to claims 1 and 5, Takeda teaches an infrared shielding film (abstract), thus a heat shielding film on a substrate (abstract). Takeda teaches the use of tungsten bronze, for example cesium tungsten 
Takeda teaches a formula of Cs0.33WO3, which meets the formula where A is Cs, n is 0, x is 0.33. As such, given that the compound meets the formula, it is considered to be an oxygen deficient tungsten bronze. Moreover, Takeda teaches calcining under reducing conditions (para. 0151). As such, it is clear that the compound is oxygen deficient compound is taught by Takeda. Moreover, the broader disclosure of Takeda for such tungsten bronzes teaches a ratio of oxygen to tungsten ranging from 2.2 to 3 (para. 0075), so Takeda suggests tungsten bronze compounds with 3-n ranging from 2.2 to 3, and thus compounds of the recited formula are taught and suggested by Takeda.
Takeda is silent as to the tungsten bronze being formed of the recited nonradioactive elements. However, it is known that cesium is a monoisotopic element in nature, see CIAAW, Caesium, being the isotope Cs-133, which is one of the radioactively stable (non-radioactive) isotopes (Y)A listed in claim 5. As evidenced by CIAAW, Tungsten, naturally occurring tungsten is composed of isotopes, with isotopes 182, 183, 184, and 186 composing 99.88% of naturally occurring tungsten. Therefore, it would be obvious to use stable, non-radioactive isotopes to produce the tungsten bronze, given that these are the virtual entirety of naturally occurring isotopes of these compounds, as other isotopes are exceedingly rare.
As to claim 3, Takeda teaches hexagonal structure (para. 0151).
	As to claim 6, Takeda does not state an amorphous form by calcining tungsten bronze hydrate to remove hydroxyl groups and water molecules. However, Takeda teaches reacting aqueous tungstate with cesium salts, followed by calcining in the recited range (para. 0151), which is the same procedure as that recited in applicant’s production examples. As such, it is presumed that the end product is the same as that recited in claim 6. Moreover, Takeda teaches that the structure may be crystalline or amorphous (para. 0079), and thus amorphous forms are contemplated and obvious over Takeda.

	As to claim 12, Takeda teaches forming the tungsten bronze on a PET layer (para. 0152).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178254 (“Takeda”) in view of Commission on Isotopic Abundances and Atomic Weights, Caesium, found at https://ciaaw.org/caesium.htm (2015) and Commission on Isotopic Abundances and Atomic Weights, Tungsten, found at https://ciaaw.org/tungsten.htm (2015) as applied to claim 2, further in view of US 2021/0047518 (“Tsunematsu”).
	As to claims 9-10, Takeda does not describe a passivation film for the tungsten bronze compound. However, Tsunematsu teaches infrared absorbing fine particles (abstract), specifically composite tungsten oxide (tungsten bronze) particles (para. 0022), and teaches surface treating, thus coating (para. 0070), the particles with metal chelate compounds (abstract), specifically metal carboxylate (para. 0103), or a metal acid chelate compound. Tsunematsu teaches the use of such coatings results in increased heat resistance (abstract), and moisture resistant (abstract), which prevents degradation of the particles (see para. 0021). As such, the coating of Tsunematsu meets the recitation of a passivation coating (film) that improves heat resistance and durability of the particles, and thus the use of such a film, including a metal acid chelate film, is an obvious modification of tungsten bronze particles suggested by Tsunematsu.

1, 3, 5-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178254 (“Takeda”) in view of Commission on Isotopic Abundances and Atomic Weights, Caesium, found at https://ciaaw.org/caesium.htm (2015), Commission on Isotopic Abundances and Atomic Weights, Tungsten, found at https://ciaaw.org/tungsten.htm (2015), Burger et al. "Stable and radioactive cesium: A review about distribution in the environment, uptake and translocation in plants, plant reactions and plants' potential for bioremediation", Sci Total Environ (2017), https://doi.org/10.1016/j.scitotenv.2017.09.298 (“Burger”), and Lourenço et al."Rehabilitation of Radioactively Contaminated Soil: Use of Bioremediation/Phytoremediation Techniques", Springer International Publishing AG, part of Springer Nature 2019 D. K. Gupta, A. Voronina (eds.), Remediation Measures for Radioactively Contaminated Areas, https://doi.org/10.1007/978-3-319-73398-2_8 (“Lourenco”).
	As to claims 1 and 5, Takeda teaches an infrared shielding film (abstract), thus a heat shielding film on a substrate (abstract). Takeda teaches the use of tungsten bronze, for example cesium tungsten bronze (para. 0151). Takeda teaches the use of such particles in a solventless coating, which is taught to be environmentally favorable (para. 0104), thus environmentally friendly.
Takeda teaches a formula of Cs0.33WO3, which meets the formula where A is Cs, n is 0, x is 0.33. As such, given that the compound meets the formula, it is considered to be an oxygen deficient tungsten bronze. Moreover, Takeda teaches calcining under reducing conditions (para. 0151). As such, it is clear that the compound is oxygen deficient compound is taught by Takeda. Moreover, the broader disclosure of Takeda for such tungsten bronzes teaches a ratio of oxygen to tungsten ranging from 2.2 to 3 (para. 0075), so Takeda suggests tungsten bronze compounds with 3-n ranging from 2.2 to 3, and thus compounds of the recited formula are taught and suggested by Takeda.
Takeda is silent as to the tungsten bronze being formed of the recited nonradioactive elements. However, it is known that cesium is a monoisotopic element in nature, see CIAAW, Caesium, being the (Y)A listed in claim 5. As evidenced by CIAAW, Tungsten, naturally occurring tungsten is composed of isotopes, with isotopes 182, 183, 184, and 186 composing 99.88% of naturally occurring tungsten. Therefore, it would be obvious to use stable, non-radioactive isotopes to produce the tungsten bronze, given that these are the virtual entirety of naturally occurring isotopes of these compounds, as other isotopes are exceedingly rare.
	Furthermore, to the extent that Takeda is silent as to the isotopic composition of the cesium tungsten bronze, the use of nonradioactive elements is an obvious modification because of the well-known health hazards of radioactive isotopes. See Burger, abstract discussing hazards of radiocesium; Lorenco, pp. 163-164, discussing need to remediate soils having radioactive isotopes due to hazard of radiation). As such, the use of the recited nonradioactive isotopes would be obvious to a person of ordinary skill in the art due to the rarity of radioactive isotopes of these compounds, and the well known hazards of radiation from radioactive isotopes as illustrated by Burger and Lourenco.
As to claim 3, Takeda teaches hexagonal structure (para. 0151).
	As to claim 6, Takeda does not state an amorphous form by calcining tungsten bronze hydrate to remove hydroxyl groups and water molecules. However, Takeda teaches reacting aqueous tungstate with cesium salts, followed by calcining in the recited range (para. 0151), which is the same procedure as that recited in applicant’s production examples. As such, it is presumed that the end product is the same as that recited in claim 6. Moreover, Takeda teaches that the structure may be crystalline or amorphous (para. 0079), and thus amorphous forms are contemplated and obvious over Takeda.
	As to claims 7 and 8, as discussed with respect to claim 3, Takeda teaches a compound of the recited structure, thus oxygen-deficient structure, and further teaches a hexagonal structure (para. 0151). Moreover, after calcining, the compound of Takeda is subject to inert gas firing in argon (para. 
	As to claim 12, Takeda teaches forming the tungsten bronze on a PET layer (para. 0152).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0178254 (“Takeda”) in view of Commission on Isotopic Abundances and Atomic Weights, Caesium, found at https://ciaaw.org/caesium.htm (2015) and Commission on Isotopic Abundances and Atomic Weights, Tungsten, found at https://ciaaw.org/tungsten.htm (2015) Burger et al. "Stable and radioactive cesium: A review about distribution in the environment, uptake and translocation in plants, plant reactions and plants' potential for bioremediation", Sci Total Environ (2017), https://doi.org/10.1016/j.scitotenv.2017.09.298 (“Burger”), and Lourenço et al."Rehabilitation of Radioactively Contaminated Soil: Use of Bioremediation/Phytoremediation Techniques", Springer International Publishing AG, part of Springer Nature 2019 D. K. Gupta, A. Voronina (eds.), Remediation Measures for Radioactively Contaminated Areas, https://doi.org/10.1007/978-3-319-73398-2_8 (“Lourenco”) as applied to claim 1, further in view of US 2021/0047518 (“Tsunematsu”).
	As to claims 9-10, Takeda does not describe a passivation film for the tungsten bronze compound. However, Tsunematsu teaches infrared absorbing fine particles (abstract), specifically composite tungsten oxide (tungsten bronze) particles (para. 0022), and teaches surface treating, thus coating (para. 0070), the particles with metal chelate compounds (abstract), specifically metal carboxylate (para. 0103), or a metal acid chelate compound. Tsunematsu teaches the use of such coatings results in increased heat resistance (abstract), and moisture resistant (abstract), which prevents degradation of the particles (see para. 0021). As such, the coating of Tsunematsu meets the recitation of a passivation coating (film) that improves heat resistance and durability of the particles, and thus the .

Allowable Subject Matter
Claim 31 is allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, including Takeda of Tsunematsu, does not teach or suggest a film of tungsten bronze particles having the passivation layer of the recited composition required by claims 11 and 31.

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. In particular, applicant’s arguments and evidences concerning the existence of radioactive cesium isotopes and tungsten 180 simply enforce the point made in the prior action. That is, since the nonradioactive isotopes are present in such an overwhelming amount relating to any radioactive species (in particular, applicant’s references state that cesium radionuclides only appear artificially), means that it would require extraordinary, strenuous effort by a person of ordinary skill in the art to make the recited tungsten bronze compounds without stable, nonradioactive isotopes. Note that the claims do not exclude the presence of any portion of the tungsten bronze oxides having radioactive isotopes, such as trace amounts of isotopes. 

Applicant’s further arguments that the process of Takeda produce radioactivity due to their conditions appears to be an assertion without any evidentiary support. The mere speculation that the prior art process of Takeda would produce radioactive isotopes is not persuasive, especially where Takeda teaches that the calcining and reduction firing can be carried out at similar temperatures as applicant’s specification.
Overall, it does not appear that the use of nonradioactive isotopes is a patentably distinguishing feature, especially where there is no evidence from applicant’s examples that the process starting with tungstate salts is substantially any different from the processes for producing tungsten bronze films that have been known for at least fifty years (see US 3,505,108, teaching tungsten bronze films formed from tungstate salts at the same temperatures taught by applicant). As such, it is strongly recommended by the Office that applicant amend the claims to recite differences over the prior art, such as for example, the subject matter of claims 11 and 31.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764